Citation Nr: 0731937	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for 
degenerative disc disease of the cervical spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1979 and from July 1991 to September 1993.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In July 2007, the undersigned 
Veterans Law Judge conducted a hearing regarding the claim. 


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is manifested by no more than slight limitation of 
motion with associated pain.

2.  Effective September 23, 2002, the veteran's left and 
right upper extremities have been manifested by mild 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected degenerative disc 
disease of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 4.7, 
4.71a, including Diagnostic Codes (DC) 5287, 5290, 5293 
(effective prior to Sept. 26, 2003) and Diagnostic Codes (DC) 
5237, 5243 (effective on Sept. 26, 2003). 
 
2.  Effective September 23, 2002, the criteria for a separate 
schedular disability rating of 20 percent for the left upper 
extremity and 20 percent for the right upper extremity, but 
no higher, under the schedule of ratings for neurological 
conditions have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
(DC) 8510 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  
 
The veteran's service-connected degenerative disc disease of 
the cervical spine is currently rated as 10 percent 
disabling.  It is noted that during the course of the 
veteran's appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
23, 2002 and again effective September 26, 2003.  See 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002); 67 Fed. Reg. 51,454-58 (Aug. 
27, 2003).  According to governing legal precedent, when a 
new statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(Nov. 19, 2003), summary published at 69 Fed. Reg. 25,179-80 
(May 5, 2004), citing Landgraf  v. USI Film Products, 511 
U.S. 244 (1994).
    
In cases such as this, the General Counsel's opinion (i.e., 
VAOPGCPREC 7-03 (Nov. 19, 2003)) dictates that the "old" 
criteria for evaluating spine disabilities apply prior to the 
changes in regulation and that the revised criteria apply 
thereafter.  In addition, the Board notes that the 
retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

During the July 2007 hearing, the veteran complained of 
shooting, burning pain in his arms.  He also complained of 
numbness and weakness in his arms.

The veteran's VA clinic records noted complaints of numbness 
in the fingers and arms with shoulder pain.  A February 2002 
radiology report diagnosed the veteran with osteoarthritis 
and muscle spasms.  A June 2003 radiology report noted that 
there was no electrodiagnostic findings of peripheral 
neuropathy, peripheral entrapment neuropathy, or cervical 
radiculopathy.  See also VA Radiology Reports (Jan. 2005, 
Mar. 2005).  

In April 2004, the veteran underwent two VA examinations.  
During the first examination, the veteran complained of 
radiating pain and numbness.  He noted that approximately 
once per month he is unable to rise from the bed due to pain.  
The range of motion was noted as 70 degrees of flexion, 20 
degrees of extension, 20 degrees of right lateral rotation, 
50 degrees of left lateral rotation, 20 degrees of right 
lateral flexion, and 40 degrees of left lateral flexion.  The 
veteran's symptoms became worse with excessive use, and there 
were symptoms of increased fatigue and decreased coordination 
with excessive use.  Strength was noted as 5/5 in the upper 
and lower extremities in all major muscle groups with the 
exception of the right bicep which was 5-/5.  The veteran had 
normal sensation with light touch, pinprick, and 
proprioception in all dermatomal levels.  Deep tendon 
reflexes were 2+ bilaterally with regard to triceps, 
patellar, and Achilles reflexes.  He had 1/2 right bicep 
reflex and 2/2 left bicep reflex and a negative Babinski's, 
Hoffman's, Lhermitte's, and clonus.  The veteran denied any 
weakness or numbness with the exception of the intermittent 
right hand numbness.  He also denied any weight loss, fevers, 
malaise, dizziness, visual disturbances, and bowel or bladder 
complaints.  The corresponding radiology report noted right 
C5-6 foraminal narrowing with possible radiculopathy and 
right trapezius myofasciitis.  

The examiner noted that this was a difficult case since the 
examination was consistent with right trapezius myofasciitis, 
and there was no radiculopathy noted on the electromyogram.  
The examiner noted that, by physical examination, the veteran 
had right C6 radiculopathy, but he noted that it was unusual 
that the veteran did not have any sensory deficits with it.  
The second April 2004 VA examination noted the following 
range of motion findings: 90 degrees of flexion, 10 degrees 
of extension, 50 degrees of bilateral lateral rotation, and 
40 degrees of bilateral lateral bending.  The veteran was 
noted with approximately 80 degrees in total loss of motion 
for the cervical spine.  

In July 2005, the veteran underwent an additional VA 
examination were he complained of constant, radiating pain.  
The veteran noted that, infrequently, he will experience 
symptoms of radiculopathy at both upper extremities 
associated with nueropathic pain.  He noted flare-ups of pain 
when he turns his neck the wrong way and additional 
limitation of motion during a flare-up.  He denied 
incapacitating episodes.  Posture and gait were within normal 
limits as well as curvature of the spine.  There was evidence 
of painful motion, paraspinous muscle spasm, and tenderness.  
There was no evidence of weakness, posture abnormality, or 
fixed deformity.  Range of motion was noted as 45 degrees of 
forward flexion with no limitation by pain, 35 degrees of 
extension limited by pain on repetitive testing to 30 to 35 
degrees, 40 degrees of bilateral lateral flexion limited by 
pain on repetitive testing to 35 to 40 degrees, 70 degrees of 
right lateral rotation limited by pain on repetitive testing 
to 60 to 65 degrees, and 60 degrees of left lateral rotation 
limited by pain on repetitive testing to 50 to 60 degrees.     

The neurological examination revealed normal intact sensation 
to monofilament testing at both upper and lower extremities, 
bilaterally.  Deep tendon reflexes were intact bilaterally.  
Lasegue's sign was negative bilaterally.  There were no 
complaints of bowel or bladder dysfunction.  The examiner 
diagnosed the veteran with degenerative disc disease of the 
cervical spine and commented that the radiculopathy symptoms 
are more likely than not due to the neuroforamina narrowing 
at the C5-6 level.

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability rating in excess of 10 percent under the 
evaluation criteria effective prior to September 23, 2002.

Under the "old" rating criteria, degenerative arthritis is 
evaluated under 38 C.F.R. § 4.71a, DC 5003 (2002).  Under 38 
C.F.R. § 4.71a, DC 5003, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, DC 5290 (2002), for evaluation of 
limitation of motion of the cervical spine, slight limitation 
of motion warrants a 10 percent rating.  A moderate 
limitation of motion warrants a 20 percent rating, and severe 
limitation of motion warrants a 40 percent rating.  After 
reviewing the record, the Board finds that the objective 
evidence demonstrates that the veteran's cervical spine is 
not so limited in motion such that a 20 percent rating would 
be in order under DC 5290.  

Moreover, clinical findings on the VA examinations show that 
the veteran retains a measurable range of motion of the 
cervical spine, indicating that he does not have ankylosis of 
the spine.  Hence, the Board finds that there is no basis for 
a rating under former DC 5287 for ankylosis of the cervical 
spine. 

The Board has also considered whether additional limitation 
of motion of the cervical spine results from pain on use or 
during flare-ups.  However, based on the medical evidence of 
record, the Board finds that there is no credible objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that under 
the limitation of motion codes the cervical spine disability 
would be more than 10 percent disabling.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a 10 percent rating is 
warranted for mild intervertebral disc syndrome (IVDS), and a 
20 percent rating is warranted when the intervertebral disc 
syndrome (IVDS) is moderately disabling with recurring 
attacks.  A 40 percent rating is warranted when the 
intervertebral disc syndrome is severely disabling with 
recurring attacks and intermittent relief.  A 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasms, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. 4.71a, DC 5293 (2002).  The evidence of 
record is not reflective of a moderate disc condition.  Thus, 
a 20 percent rating under DC 5293 is not in order.

However, effective September 23, 2002, the criteria for 
evaluating intervertebral disc syndrome (IVDS) were revised.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to DC 5243.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  This regulatory 
change did not include any substantive change to the 
provisions enacted in 2002.  For purposes of this analysis, 
the Board will refer to the current numbering of DC 5243 in 
the discussion below.

Under the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5243 (2003).
    
Note 1 to the revised code states that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no evidence of record noting that the veteran has 
been prescribed bed rest by a physician.  Thus, insofar as 
evaluating the veteran according to incapacitating episodes, 
he does not meet the criteria for an increased rating under 
the revised DC 5243.

As indicated above, the veteran's chronic orthopedic 
manifestations have been rated as 10 percent disabling under 
DC 5290.  The veteran's chronic neurologic manifestations of 
IVDS have been manifested by lay reports of bilateral upper 
extremity pain, numbness, and weakness.  The medical evidence 
of record demonstrates that the veteran suffers from 
radiculopathy of both upper extremities due to his cervical 
spine disability.  There are no additional neurological 
deficits reported or identified.  As the disability for 
consideration relates to the cervical spine, the relevant 
neurologic findings relate to the upper extremities.  Thus, 
diagnostic codes 8510-8519 are potentially applicable.  
 
The medical evidence indicates that the veteran's neurologic 
symptomatology affects the C5-6 level.  As such, DC 8510, 
regarding the upper radicular group, is found to be the 
relevant Code section under which to evaluate the veteran's 
symptoms.  That Code section affords a 20 percent rating for 
mild deficit involving either arm.  Based on the April 2004 
and July 2005 VA examinations, the veteran is entitled to 
separate 20 percent evaluations for both upper extremities 
under DC 8510 for the neurologic manifestations of the 
disability at issue, effective September 23, 2002.  The 
evidence of record does not demonstrate radiculopathy of a 
moderate or severe degree to warrant a higher rating.   

Additionally, the Board finds that the record does not 
demonstrate the requisite objective manifestations for a 
rating in excess of 10 percent under evaluation criteria 
effective on September 26, 2003. 

Effective September 26, 2003, the criteria for evaluating 
cervical spine disability were revised.  Under such 
revisions, relevant to cervical strain and degenerative 
arthritis of the spine, a 20 percent evaluation is warranted 
for forward flexion of the cervical spine greater than 15 
degrees, but not greater than 30 degrees; the combined range 
of motion of the cervical spine is not greater than 170 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is warranted where forward 
flexion of the cervical spine is 15 degrees or less; or where 
there is favorable ankylosis of the entire cervical spine. 

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's degenerative disc disease of the 
cervical spine is manifested by forward flexion greater than 
15 degrees but not greater than 30 degrees, or that there are 
muscle spasms or guarding severe enough to result in an 
abnormal gait or spinal contour.  Although muscle spasms were 
noted, the medical examinations found that the veteran has a 
normal gait and spinal contour and forward flexion to at 
least 45 degrees.  Clinical testing by the VA examiners show 
that the veteran's range of motion of the cervical spine is 
indeed limited, but not to the degree required for a higher 
rating under the revised DC 5237.  Thus, given these 
findings, his forward flexion is not so restricted as to 
warrant the next higher rating.
 
DC 5237 is for application with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  This implies that the factors for consideration 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
are now contemplated in the rating assigned under the general 
rating formula.  Even if DeLuca factors are not contemplated 
in the current evaluation criteria, there is no credible 
objective evidence to demonstrate that pain on use or during 
flare-ups results in additional functional limitation to the 
extent that the veteran's cervical spine was limited to the 
degree required for a higher rating under the revised Code 
5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As noted previously, painful motion was 
taken into account on the range of motion studies, 
particularly during the most recent VA examinations.
    
In conclusion, there is no basis for an increased evaluation 
for the veteran's degenerative disc disease of the cervical 
spine disability prior to September 23, 2002.  As of that 
date, however, it is determined that the veteran is entitled 
to a separate 20 percent evaluation for the left upper 
extremity and 20 percent for the right upper extremity for 
the neurologic manifestations of the disability.  The Board 
notes that in reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (June 2005).  In a May 2006 letter, the veteran 
was also advised of potential disability ratings and an 
effective date for any award as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Although the initial 
AOJ decision was made prior to the veteran having been fully 
informed of the VCAA, full compliance was accomplished prior 
to the final adjudication by the RO.  See Medrano v. 
Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 2007).  As 
such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a higher initial disability rating for 
degenerative disc disease of the cervical spine, currently 
evaluated as 10 percent disabling, is denied.

Effective September 23, 2002, entitlement to a disability 
rating of 20 percent, but no higher, is granted for the 
chronic neurologic manifestation of left upper extremity due 
to IVDS.

Effective September 23, 2002, entitlement to a disability 
rating of 20 percent, but no higher, is granted for the 
chronic neurologic manifestation of right upper extremity due 
to IVDS.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


